Fourth Court of Appeals
                                               San Antonio, Texas
                                                 November 10, 2015

                                                 No. 04-15-00611-CV

                                      Francisco J. Gonzalez-GONZALEZ,
                                                    Appellant

                                                    v.
                                           Tex. Dept. of Public S
                                     TEX. DEPT. OF PUBLIC SAFETY,
                                                 Appellee

                         From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 2015-CV-03073
                                  Honorable Jason Wolff, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 9, 2015.

                                                                         PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Kevin Michael Givens                           Adam Crawshaw
                 Texas Dept of Public Safety                    Law Office of Adam John Crawshaw
                 PO Box 15327                                   630 Broadway Street
                 Austin, TX 78761-5327                          San Antonio, TX 78215